In an' action to foreclose a mortgage on real property, a holder of a chattel mortgage on certain “ mink cages ” on the premises who did not appear or answer, appeals from an order denying his motion to vacate and set aside (1) an ex parte order amending the judgment of foreclosure and sale, and (2) the amended judgment, or in the alternative to modify said ex parte order and said amended judgment by striking from the final paragraph of each, the words “mink cages”. Appeal dismissed, without costs, and without prejudice to such further proceedings as appellant may be advised to take (Civ. Prac. Act, § 557, subd. 1; Glens Falls Ins. Co. v. Extension Development Co., 154 App. Div. 305, 307-308). Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.